       Case 5:20-cv-00013-TES-MSH Document 26 Filed 04/30/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


AHMAD RAHEEM DUNBAR,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                     5:20‐cv‐00013‐TES‐MSH

JOHN AND OR JANE DOES, et al.,

        Defendants.

        ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
                   REPORT AND RECOMEMNDATION

        Before the Court is the United States Magistrate Judge’s Report and

 Recommendation (“R&R”) [Doc. 24] that Defendants’ Motion to Dismiss [Doc. 18] be

 granted and Plaintiff’s complaint be dismissed. Plaintiff was given 14 days from the

 date he was served with a copy of the R&R, dated March 31, 2021, to file objections.

 [Doc. 24, p. 9]. It is now April 30, 2021, and no objections have been filed. Therefore, the

 Court will review the R&R for clear error. See 28 U.S.C. § 636(b)(1). The Court finds no

 clear error, ADOPTS the R&R [Doc. 24] and MAKES IT THE ORDER OF THE

 COURT. Accordingly, Defendants’ Motion to Dismiss [Doc. 18] is GRANTED, and

 Plaintiff’s complaint is dismissed.

        SO ORDERED, this 30th day of April, 2021.

                                           S/Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT
